REASONS FOR ALLOWANCE
Application Status
This action is responsive to the claims filed 10/21/2020.
Claims 21-40 are currently pending. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Jonovski on 4/5/2022.
The application has been amended as follows:
Claims 21 and 36, line 1, “An Apparatus” has been changed to –A staple cartridge--;
Claims 22-31, 33 and 36-38, the 21 instances of, “apparatus” has been changed to –staple cartridge--;
Claim 22, in totality, should be changed to – The staple cartridge of claim 21, wherein the staple cartridge is configured to releasably couple with a jaw of a surgical instrument.--;
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an Examiner’s statement of reasons for allowance: the prior art has been found to disclose related staple cartridges with similar lockout features with means for preventing the firing of cartridges. For example, Shelton (US 2004/0232200) discloses a bypass feature (FIGS. 24-33: 292), wherein the bypass feature is integrally formed with the cartridge body (292), wherein the bypass feature is configured to transition between a bypass position (seen in FIG. 30) and a locked position (seen in FIGS. 31-33), wherein the bypass feature is configured to extend inwardly into the channel from each of the opposed interior surfaces (FIG. 29, both surfaces extend into the channel) and prevent engagement of the firing member and the lockout feature when in the bypass position (e.g. FIG. 30), wherein the bypass feature is configured to provide for engagement of the firing member and the lockout feature when in the locked position (e.g. FIG. 33), translating the firing member distally through the longitudinal channel from a first proximal position to a first distal position, wherein the bypass feature is in the bypass position at the initiation of the act of translating the firing member distally such that the firing member does not engage the lockout feature (seen in FIGS. 30/31), wherein the act of translating the firing member distally comprises: substantially simultaneously cutting the captured tissue and driving a plurality of staples of the staple cartridge through the captured tissue (e.g. abstract), contacting the distal feature of the firing member with the bypass feature in the bypass position to thereby prevent engagement of the firing member with the lockout feature (contact between 46 and 300 seen in FIG. 30), and transitioning the bypass feature from the bypass position to the locked position by engaging the bypass feature with the firing member (FIG. 30 shows engagement of firing member 46 and bypass feature 300 leading to the locked position shown FIGS. 31-33 upon further translation of the firing member). Thus, Shelton discloses the claimed movable firing lockout feature within the slot of the cartridge. However, Shelton (and the prior art of record) does not also disclose the claimed compatibility feature, configured to inhibit distal translation of a second firing member within the elongate slot of the apparatus in an unfired state to thereby inhibit stapling and cutting of the tissue with the second firing member. As shown in instant FIG. 134, such a compatibility feature 802 prevents any firing of the cartridge 810, when second firing members 714 of an incompatible type (having pins 746) attempt to fire the cartridge. 
Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731